            Case 2:18-cv-01115-RSL Document 147 Filed 12/04/18 Page 1 of 2




 1                                                                The Honorable Robert S. Lasnik
 2

 3

 4

 5

 6

 7

 8
                            UNITED STATES DISTRICT COURT
 9                         WESTERN DISTRICT OF WASHINGTON
10
        STATE OF WASHINGTON, et al.,                       NO. 2:18-cv-01115-RSL
11
                                  Plaintiffs,              NOTICE OF FILING PAPER OR
12                                                         PHYSICAL MATERIALS WITH
                v.                                         THE CLERK
13
        UNITED STATES DEPARTMENT OF
14      STATE, et al.,
15                                Defendants.
16
            A disk containing a copy of Exhibit 4 to the Declaration of Kristin Beneski in Support
17
     of the Plaintiff States’ Motion to Compel Discovery Responses is being filed in physical form
18
     with the Clerk’s Office for the Western District of Washington. The disk will remain in the
19
     Clerk’s custody until appropriate disposition pursuant to the Local Rules of the Western
20
     District of Washington.
21
            DATED this 4th day of December, 2018.
22

23                                                  ROBERT W. FERGUSON
                                                    Attorney General
24

25                                                  /s/ Jeffrey Rupert
                                                    JEFFREY RUPERT, WSBA #45037
26                                                  Division Chief
       NOTICE OF FILING PAPER OR                      1               ATTORNEY GENERAL OF WASHINGTON
                                                                           Complex Litigation Division
       PHYSICAL MATERIALS WITH THE                                          7141 Cleanwater Drive SW
       CLERK -- NO. 2:18-CV-01115-RSL                                            PO Box 40111
                                                                            Olympia, WA 98504-0111
                                                                                 (360) 709-6470
         Case 2:18-cv-01115-RSL Document 147 Filed 12/04/18 Page 2 of 2




 1                                      KRISTIN BENESKI, WSBA #45478
                                        Assistant Attorney General
 2
                                        TODD BOWERS, WSBA #25274
 3                                      Deputy Attorney General
                                        JEFF SPRUNG, WSBA #23607
 4                                      Assistant Attorney General
                                        ZACH JONES, WSBA #44557
 5                                      Assistant Attorney General
                                        JeffreyR2@atg.wa.gov
 6
                                        KristinB1@atg.wa.gov
 7                                      ToddB@atg.wa.gov
                                        JeffS2@atg.wa.gov
 8                                      ZachJ@atg.wa.gov
                                        Counsel for the Plaintiff States
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
     NOTICE OF FILING PAPER OR            2            ATTORNEY GENERAL OF WASHINGTON
                                                            Complex Litigation Division
     PHYSICAL MATERIALS WITH THE                             7141 Cleanwater Drive SW
     CLERK -- NO. 2:18-CV-01115-RSL                               PO Box 40111
                                                             Olympia, WA 98504-0111
                                                                  (360) 709-6470
